DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US Pub. 2018/0332577, Provisional Application 82303316 dated 3/03/2016).
Regarding claim 1, Yang discloses a user terminal that performs communication by using a first carrier on which at least DL transmission is performed and a second carrier on which only UL transmission is performed, the user terminal comprising: 
a receiving section (fig.10 element 126) that receives certain downlink control information (par.042 “PDCCH is referred to as downlink control information DCI”) transmitted from the first carrier (par.084 “DL CC”, “PCell”; par.088 “serving CC”, “serving carrier”); and 
a control section (fig. 10 element 122) that controls UL signal transmission on the second carrier, based on the certain downlink control information (par.085 “for cross-CC scheduling, introduction of a Carrier Indicator Field may be considered.  The presence or absence of a CIF in a PDCCH”, par.087), wherein 

Regarding claims 2 and 8, Yang discloses the certain downlink control information includes a CIF configured individually for the second carrier (par.084 “the PCell and the SCel can be called a serving cell”, par.085 “cross-CC scheduling, introduction of a Carrier Indicator Field CIF may be considered”, par.085 “CC#0”, “CC#2”, par.087 “CIF enabled…a specific UL/DL CC from among a plurality of aggregate DL/UL using the CIF”, par.089 “DL CC A”, “DL CC B”, “DL CC C”).  
Regarding claims 3 and 9, Yang discloses the control section controls not to perform transmission of uplink control information using the second carrier (par.089 “a PDSCH corresponding to the DL CC without a CIF”…..a PDCCH monitoring DL CCs do not deliver PDCCHs”).  
Regarding claims 5 and 10-12, Yang discloses the second carrier is included in a same timing advance group as another carrier on which at least DL transmission is performed (par.091 “PUSCH…..pre-grant-based UL scheduling…..time duration are configured in advance”)at least DL transmission is performed..
Regarding claim 6, Yang discloses 33479062in a user terminal that performs communication by using a first carrier on which at least DL transmission is performed 
receiving certain downlink control information transmitted from the first carrier (par.041 “DCI”, par.084 “DL CC”, “PCell”; par.088 “serving CC”, “serving carrier”); and 
controlling UL signal transmission on the second carrier, based on the certain downlink control information, wherein the certain downlink control information is one of a downlink control information transmitted on a certain condition without a carrier indicator field (CIF), and a downlink control information including a CIF configured independently of a CIF of downlink control information used for notification of at least DL allocation (par.084-087).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub. 2018/0332577) in view of Balnkenship (US Pub. 2016/025593).
Regarding claims 4 and 9, Yang fails to teach when UL transmission on the first carrier and UL transmission on the second carrier overlap and uplink transmission power exceeds a certain value, the control section controls reducing power used for the 
Lee discloses when UL transmission on the first carrier and UL transmission on the second carrier overlap and uplink transmission power exceeds a certain value, the control section controls reducing power used for the UL transmission on the second carrier (par.060) or controls not to perform the UL transmission on the second carrier (consideration is optional).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Yang with the above teaching of Lee in order to avoid interference as suggested by Lee (par.0135). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642